DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-20 are presented for examination.

Response to Amendment
Applicant’s amendment has obviated most, but not all, of the objections to the specification, drawings, and claims previously given.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 17, 2022 (x2) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because (a) unlabeled boxes 342-350 and 362-372 should be provided with descriptive labels; and (b) the trademarked term ITUNES in reference character 502 should be provided with proper attribution as a trademark.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Specification
The disclosure is objected to because of the following informalities: in paragraph 64, “FANDAGO®” should be “FANDANGO®”.  Appropriate correction is required.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "said processor monitoring live data from multiple external data sources".  There is insufficient antecedent basis for this limitation in the claim, insofar as “data sources” 
Claims 16-17 contain the trademark/trade name WATSON.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe computer software for use in controlling the operation and execution of computer systems, programs, and networks and, accordingly, the identification/description is indefinite.
Note that, while Examiner could not find concrete evidence that “Alchemy Language,” “Visual Insights,” “Concept Insights,” and “Dialog” (claim 17) are trademarked terms, all appear to be the names of products produced by IBM®.  Therefore, they suffer from the same infirmity as the use of “WATSON,” namely that it is unclear whether the terms are used to identify the source of the APIs (IBM®) or the APIs themselves.  
All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (US 6662177) (“Martino”) in view of Bradley et al. (US 20170109390) (“Bradley”).

a processor (computer sends program information to a television and contains a mass storage device to store program applications [implying that the computer has a processor to control the program applications] – Martino, col. 6, l. 50-col. 7, l. 13); 
a live data monitoring [and] machine learning … control (in a user interface that provides a mechanism for interacting with large databases, a user profile may be generated passively by having the system “observe” user behavior; the system may build a personal preference database by extracting a model of the user’s behavior from the choices through a machine learning process; system may learn viewers’ television watching preferences by monitoring their viewing patterns [live data monitoring] – Martino, col. 2, l. 64-col. 3, l. 21); 
said processor using said control to perform:
monitoring live data from … external applications (system may learn viewers’ television watching preferences by monitoring their viewing patterns [live data monitoring, from an external application like a TV] – Martino, col. 2, l. 64-col. 3, l. 21);
analyzing the live data using machine learning … without explicit input from the user (system may learn [analyze, using machine learning] viewers’ television watching preferences by monitoring their viewing patterns – Martino, col. 2, l. 64-col. 3, l. 21; implicit profiles may be derived from selections of resources by a user without requiring the ruler to specify any rules by which decisions are made, and a machine-learning algorithm is used to derive a model by which user preferences can be predicted – id. at abstract)…; 
automatically storing said altered user profile for the user (an example of implicit profile information is a system that learns viewers’ television watching preferences by monitoring their viewing patterns; the system can help viewers schedule their television programming time and, with the addition of a storage device, automatically record those programs when the viewer is absent [since the programs are based on the user’s taste profile, they may be considered to be part of the user profile, which is altered as the user views TV] – Martino, col. 3, ll. 16-27); and 
automatically deploying said stored user profile to the multiple external applications (an example of implicit profile information is a system that learns viewers’ television watching preferences by monitoring their viewing patterns; this profile is used to recommend television programs the user might be interested in watching; the system can help viewers schedule their television programming time and, with the addition of a storage device, automatically record those programs when the viewer is absent [i.e., the profile is deployed on the device and used automatically to record TV programs; multiple applications = recommending application and recording application] – Martino, col. 3, ll. 16-27).” 
Martino appears not to disclose explicitly the further limitations of the claim.  However, Bradley discloses a “cognitive analysis control … [that] monitor[s] … data from multiple external applications (Bradley Fig. 3 and paragraph 150 disclose that trusted sources (e.g., email, IM, e-calendar, social media, notes application) [multiple external applications] containing information about tasks that a user may have performed in the past may be provided to a cognitive reminder and answer change notification system [i.e., the cognitive system may monitor the trusted sources for user activity data]); [and]
analyz[es] the …. data using … cognitive analysis … to generate an altered user profile by altering the user profile (Bradley paragraph 104 discloses that an electronic medical record (EMR) system may automatically update a user’s profile by systems operating in conjunction with the cognitive reminder and answer change notification system in response to updates to the user’s EMRs and/or in response to a diagnosis being returned by the system for the user)….”
Bradley and the instant application both relate to cognitive systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martino to monitor data from multiple applications and use the data to generate an altered See Bradley, paragraph 104.

Regarding claim 11, Martino, as modified by Bradley, discloses “control code stored on a computer readable medium (computer sends program information to a television and contains a mass storage device [computer readable medium] to store program applications [control code] – Martino, col. 6, l. 50-col. 7, l. 13), and … [that] said processor uses said control code to implement dynamic and automatic altering [of] the user profile (implicit profiles are derived from the selections of resources by a user without requiring the user to specify any rules by which selections are made; a machine learning algorithm is used to derive a model by which user preferences can be predicted [so the alteration of the user profile is automatic by means of the machine learning algorithm and dynamic as the algorithm runs] – Martino, abstract).”  

Regarding claim 19, Martino, as modified by Bradley, discloses that “monitoring live data from multiple external applications includes automatically selecting user profile updates based on identifying user interests and preferences (example of implicit profile information is a system that learns viewers’ television watching preferences by monitoring their viewing patterns; the system learns about each of its viewers’ tastes and uses what it learns to recommend upcoming programs; system can alert users to desirable upcoming programs [i.e., programs interesting and preferable to the user] and, with the addition of a storage device, automatically record these programs when the viewer is absent [recording of program = update of user profile] – Martino, col. 3, ll. 16-27).”  

Regarding claim 20, Martino, as modified by Bradley, discloses that “said processor automatically deploying said stored user profile to the multiple external applications includes the user continuing to an example of an implicit profile is a system that learns viewers’ television watching preferences by monitoring their viewing patterns [TV viewing = activity]; the system builds a profile of the viewer’s tastes, which is used to recommend [suggest] television programs that the user might be interested in watching – Martino, col. 3, ll. 16-27).”

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martino in view of Bradley and further in view of Coccoli et al., “Cognitive Computing in Education,” in 12.2 J. E-learning and Knowledge Soc’y 55-69 (2016) (“Coccoli”).
Regarding claim 16, Martino, as modified by Bradley and Coccoli, discloses “analyzing the live data using machine learning and cognitive analysis includes analyzing real time data via IBM [WATSON] cognitive application programming interfaces (APIs) (it is natural to collect, extract, abstract, and analyze large amounts of data to realize intelligent systems that are able to react in real time to external stimuli – Coccoli, p. 57, first full paragraph; WATSON has made a significant contribution to the recent growth of cognitive computing applications and is a full-featured cognitive computing system for the research and development of cognitive systems and services – id. at sec. 3, first two paragraphs).”  
Coccoli and the instant application both relate to cognitive computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martino/Bradley to analyze real time data using WATSON, as disclosed by Coccoli, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide necessary data for a system capable of handling complex tasks such as data mining and knowledge management.  See Coccoli, sec. 1, first two paragraphs.

Regarding claim 17, Martino, as modified by Bradley and Coccoli, discloses that “the IBM [WATSON] APIs comprise at least one of a Alchemy Language API, a Concept Insights API, a Dialog it is natural to collect, extract, abstract, and analyze large amounts of data to realize intelligent systems that are able to react in real time to external stimuli – Coccoli, p. 57, first full paragraph; Concept Insights looks for associations of concepts based on Wikipedia and identifies explicit links, in which a document directly mentions a concept, and implicit links, which connect input documents to relevant concepts that are not directly mentioned – id. at sec. 3, first two paragraphs).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martino/Bradley to analyze real-time data using Concept Insights, as disclosed by Coccoli, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to provide insights into the data analyzed by exploring explicit and implicit links among concepts in the data.  See Coccoli, pp. 60-61, paragraph spanning both pages.

Regarding claim 18, Martino, as modified by Bradley and Coccoli, discloses that “monitoring live data from the multiple external applications includes predicting user preferences by data analysis via [a] cognitive process from said live data (cognitive computing may be used to provide users with suggestions about products that are related to ones they are viewing or have put in their wish lists based on their preferences – Coccoli, p. 56, last full paragraph; IBM WATSON is a full-featured cognitive computing system for the research and development of cognitive systems and services – id. at sec. 3, first two paragraphs; WATSON’s performance on Jeopardy! is due to the capacity to answer open questions by crawling [monitoring] both structured and unstructured data [i.e., from multiple sources] – id. at past paragraph on p. 61).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martino/Bradley to predict user preferences via a cognitive process, as disclosed by Coccoli, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the relevance of product suggestions given by the system, thereby increasing both customer satisfaction and sales success.  See Coccoli, p. 56, past full paragraph.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martino in view of Bradley and further in view of Jiao et al. (US 20170103180) (“Jiao”).
Regarding claim 12, neither Martino nor Bradley appears to disclose explicitly the further limitations of the claim.  However, Jiao discloses that “said processor receiv[es] a user granted access permission to the multiple external applications, and … said external applications granted access permissions [are] dynamically monitored without any further manual input from the user (system can use device data [external application] generated by activity monitoring devices in combination with profile data – Jiao, paragraph 40; activity data may include pace, distance, elevation, heartbeat, and/or other information relating to user activity [so they are dynamically monitored without input from the user] – id. at paragraph 41; activity monitoring devices can store their data in a device database, and the system may only use device data if a user has specifically opted-in and given permission for the data to be accessed by the system – id. at paragraph 42).”  
Jiao and the instant application both relate to user-granted data access systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Martino and Bradley to allow the user to grant data access permissions and to monitor those data without further input from the user, as disclosed by Jiao, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would protect privacy and prevent un authorized access to potentially sensitive information.  See Jiao, paragraph 42.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martino in view of Bradley and further in view of Gonzáles Castaño et al. (US 20170093722) (“Gonzáles Castaño”).
Regarding claim 13, neither Martino nor Bradley appears to disclose explicitly the further limitations of the claim.  However, Gonzáles Castaño discloses that “said processor monitoring live data from multiple external [applications] includes said processor monitoring system and network user metrics (in a system for optimizing network traffic, a network metrics manager stores, monitors and processes network metrics from a plurality of network devices [network users] – Gonzáles Castaño, paragraph 64).”  
Gonzáles Castaño and the instant application both relate to the monitoring of networked resources and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified and combination of Martino and Bradley to monitor system and network user metrics, as disclosed by Gonzáles Castaño, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to optimize the performance of the networks.  See Gonzáles Castaño, abstract.

Regarding claim 14, Martino, as modified by Bradley and Gonzáles Castaño, discloses that “said processor monitoring system and network user metrics includes said processor monitoring at least one of social media, online purchase history, and user applications (example of implicit profile information is a system that learns viewers’ television watching preferences by monitoring their viewing patterns [TV = user application]; the system learns about each of its viewers’ tastes and uses what it learns to recommend upcoming programs – Martino, col. 3, ll. 16-27).”  

Regarding claim 15, Martino, as modified by Gonzáles Castaño and Bradley, discloses that “the external applications include at least one of user email and a user calendar (Bradley Fig. 3 shows that the trusted sources providing information to the cognitive reminder and answer change notification system may be email or e-calendar applications).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Martino and Gonzáles Castaño to include a user calendar and an email application among the applications monitored by the cognitive system, as disclosed by Bradley, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to gain information about the user’s habits from diverse sources, ensuring that the See Bradley, paragraph 150.

Response to Arguments
Applicant's arguments filed February 15, 2022 (“Remarks”) have been fully considered but they are not persuasive.
Applicant first argues that the use of the term WATSON is definite in light of the amendment to the claim specifying that the term refers to a specific, published API.  Remarks at 13-14.  However, MPEP § 2173.05(u) states the following:
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.

Here, the term WATSON, by Applicant’s own admission, is a reference to a specific set of APIs themselves, and not to the source (IBM) of the APIs.  As such, it is an improper use of the trademark because it is used to describe a product (APIs) rather than the source thereof, and it is also indefinite because the term WATSON cannot be used properly to identify any particular API.
	Applicant then argues that Martino does not disclose the deployment of a profile to multiple external applications because Martino is allegedly a completely closed system in which all profiles are part of a single application.  Remarks at 14-15.  However, the specification does not explicitly define the term “application,” and the term can be fairly construed as encompassing not only software traditionally constituting “applications” (e.g., email, calendar, etc.), but also any computerized system or software that performs a defined function or set of functions.  In Martino, the system for learning users’ viewing habits contains both a subsystem for making recommendations based on the user profile and a subsystem for performing the recording.  Because these two subsystems perform separate functions, they are separate 
	The arguments regarding the application of Coccoli to the disputed limitation are moot in light of its replacement with Bradley in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./             Examiner, Art Unit 2125

/BRIAN M SMITH/             Primary Examiner, Art Unit 2122